DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Method Claims 34-37 are objected to because of the following informalities:  as written, these claims depend upon apparatus Claim 32.  It is believed Applicant intended to have these claims depend on method Claim 33; the claims were examined accordingly in the interests of compact prosecution (see below).
Correction and/or clarification of Applicant’s intent is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-20, 28, and 31 – 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graffin  (US Patent 6,073,667).
	Regarding Claim 19, Graffin discloses an apparatus (entire invention) comprising a container carrier (Fig 1) and a deformation-sensor system (strain gauge identified at Col 2, lines 47-49), wherein said container carrier connects to a filling machine (see filler spout 60 and Col 2, lines 21-36) at which said container carrier is held, a gripper (jaws 21) that suspends a container (50) during transport thereof along a transport direction (the invention is placed on rotatory platform 40 per Col 2, lines 31-33, said container is therefore moved in a rotary direction), and a surface (bar 5, and Col 2, lines 42-45), and wherein said deformation- sensor system comprises a deformation sensor that is arranged on said surface to detect deformation of said container carrier caused by an increase in weight of said container as filling product enters said container during filling thereof (the strain gauge identified at Col 2, lines 47-49 "deforms the bar 5 per Col 4, lines 4-8).

    PNG
    media_image1.png
    823
    607
    media_image1.png
    Greyscale

	Regarding Claim 20, Graffin discloses an apparatus wherein said deformation sensor comprises a strain gauge (strain gauge identified at Col 2, lines 47-49).
	Regarding Claim 28, Graffin discloses an apparatus wherein said container carrier transports said container along a circular track that defines a circle and wherein said deformation sensor is disposed within said circle (the invention placed on rotary platform 40 per Col 2, lines 31-33).
	Regarding Claim 31, Graffin discloses an apparatus wherein said deformation sensor (strain gauge identified at Col 2, lines 47-49) is disposed on a surface (bar 5) of said container carrier (Fig 1) between proximal and distal ends thereof.
	Regarding Claim 32, Graffin discloses an apparatus further comprising a container-handling machine that comprises a rotor that comprises filling elements, wherein said container carrier is one of a plurality of container carriers on said rotor (the invention placed on rotary platform 40 per Col 2, lines 31-33).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 24, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Graffin in view of Sanders (US 4,177,868).
Regarding Claim 21, Graffin is silent on an apparatus wherein said deformation-sensor system comprises a plurality of deformation sensors at said container carrier.  Sanders, however, teaches an apparatus wherein said deformation-sensor system comprises a plurality of deformation sensors at said container carrier (Claims 14, 25).
Both Graffin and Sanders teach the determining of weight via the use of strain gauges (i.e. “deformation sensors”).  The advantages of the teachings of Sanders include improved accuracy of weight measurements using solid state electronic technology.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Sander’s teachings to Graffin’s disclosures by using a plurality of strain gauges (“deformation sensors”) in order to gain the advantages of improved accuracy of weight measurements via solid state electronic technology.
Regarding Claim 22, Graffin is silent on an apparatus  wherein said deformation-sensor system comprises a first deformation sensor and a second deformation sensor, wherein said first deformation sensor is on an upper side of said container carrier, and wherein said second deformation sensor is on an underside of said container carrier.
Sanders, however, teaches an apparatus wherein said deformation-sensor system comprises a first deformation sensor (strain gauge 52) and a second deformation sensor (strain gauge 53), wherein said first deformation sensor is on an upper side of said container carrier, and wherein said second deformation sensor is on an underside of said container carrier (Col 5, lines 15-22).
Both Graffin and Sanders teach the determining of weight via the use of strain gauges (“deformation sensors”).  The advantages of the teachings of Sanders include improved accuracy of weight measurements using solid state electronic technology.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Sander’s teachings to Graffin’s disclosures by adding a second strain gauge (“deformation sensor”) on the underside of the container carrier of Graffin in order to gain the advantages of improved accuracy of weight measurements via solid state electronic technology.
Regarding Claim 24, Graffin is silent on an apparatus wherein said deformation-sensor system comprises plural deformation sensors, each of which defines a resistance in a bridge circuit.  Sanders, however, teaches an apparatus wherein said deformation-sensor system comprises plural deformation sensors, each of which defines a resistance in a bridge circuit (Claims 14 and 25, wherein strain gauges are part of a Wheatstone bridge circuit).
Both Graffin and Sanders teach the determining of weight via the use of strain gauges (“deformation sensors”).  The advantages of the teachings of Sanders include improved accuracy of weight measurements using a well-known solid state electronic technology (Examiner notes that there are more than 7,500 references to “Wheatstone bridge circuits” used in conjunction with “strain gauges” and/or “load cells” within the USPTO databases).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Sander’s teachings to Graffin’s disclosures by utilizing a plurality of strain gauges (“deformation sensors”) in conjunction with a bridge circuit in order to gain the advantages of improved accuracy of weight measurements via solid state electronic technology.
Regarding Claim 29, Graffin is silent on an apparatus wherein said container carrier is a unitary plastic structure made of a plastic that has a reproducible module of elasticity.  Sanders, however, teaches an apparatus wherein said container carrier (Claim 1, "rigid structure") is a unitary plastic structure made of a plastic (Col 4, lines 1-12, wherein the "rigid structure" consists of top and bottom plates 21 and 22, disclosed as consisting of either plastic or steel, also see claims 7 and 27) that has a reproducible module of elasticity.
Both Graffin and Sanders teach the determining of weight via the use of strain gauges (“deformation sensors”) attached to a container carrier (“rigid structure”).  The advantages of the teachings of Sanders include utilizing a material that provides suitable strength for large weight loads.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Sander’s teachings to Graffin’s disclosures by ensuring the container carrier of Graffin was made out of plastic in order to gain the advantages of improved accuracy of weight measurements via solid state electronic technology.
Regarding Claim 30, Graffin is silent on an apparatus wherein said container carrier is a multi-part structure that is made of a steel that has a reproducible module of elasticity.  Sanders, however, teaches an apparatus wherein said container carrier (Claim 1, "rigid structure")  is a multi-part structure (Col 4, lines 1-12, wherein the "rigid structure" consists of top and bottom plates 21 and 22) that is made of a steel (plates 21 and 22 can be made of steel per Col 4, lines 1-12) that has a reproducible module of elasticity.
Both Graffin and Sanders teach the determining of weight via the use of strain gauges (“deformation sensors”) attached to a container carrier (“rigid structure”).  The advantages of the teachings of Sanders include utilizing a material that provides suitable strength for large weight loads.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Sander’s teachings to Graffin’s disclosures by ensuring the container carrier of Graffin was made out of steel in order to gain the advantages of improved accuracy of weight measurements via solid state electronic technology.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Graffin in view of Bradley US 3,650,340).
Regarding Claim 23, Graffin is silent on an apparatus wherein said deformation-sensor system comprises at least four deformation sensors, all of which are on corresponding surfaces of said container carrier.	
Bradley, however, teaches an apparatus wherein said deformation-sensor system comprises at least four deformation sensors (Fig 7 and Col 4, lines 20-23, wherein four gauges are utilized in a Wheatstone bridge circuit fashion), all of which are on corresponding surfaces of said container carrier (Col 2, wherein a first and second pair of strain gauges are “affixed to the load member a prescribed distance from the first pair”).
Both Graffin and Bradley teach the determining of weight via the use of strain gauges (“deformation sensors”) attached to a container carrier (a cantilevered, resilient or elastic deformable element).  The advantages of the teachings of Bradley include a low-cost weight measuring device capable of measuring a wide range of weights.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Bradley’s teachings to Graffin’s disclosures by duplicating the strain gauge (“deformation sensor”) of Graffin to a plurality of four such gauges, and placing them on the corresponding surfaces of the container carrier of Graffin in a manner as taught by Bradley was made out of steel in order to gain the advantages of a low-cost weight measuring device capable of measuring a wide range of weights.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Graffin in view of Russell (US 3,092,993 ).
Regarding Claim 25, Graffin is silent on an apparatus wherein said deformation-sensor system comprises plural deformation sensors, each of which comprises a contact point, said apparatus further comprising cables that are soldered to said contact points.	
Russell, however, teaches an apparatus wherein said deformation-sensor system comprises plural deformation sensors, each of which comprises a contact point (metal plates 11), said apparatus further comprising cables (resistance wire 4 and lead wires 12) that are soldered to said contact points (Col 6, lines 8-22).
Graffin and Russell both teach the use of strain gauges to measure a quantity of weight.  The advantages of Russell’s teachings include the provision of a reusable strain gauge that does not require cementing, welding, or clamping.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Russell’s teachings to Graffin’s disclosures by replacing the strain gauge of Graffin (which is not specifically described as being reusable) with the strain gauge, soldered resistance wire cabling and plugs as taught by Russell in order to gain the advantages of a reusable strain gauge.

    PNG
    media_image2.png
    891
    614
    media_image2.png
    Greyscale

Regarding Claim 26, Graffin is silent on an apparatus wherein said deformation-sensor system comprises plural deformation sensors that are connected in a bridge circuit, wherein said apparatus further comprises a plug and cables that extend between said deformation sensors and said plug, that is arranged at an end of said cable that faces away from said deformation sensors.	
Russell, however, teaches an apparatus wherein said deformation-sensor system comprises plural deformation sensors (Fig 8 and Col 6, lines 5-58, “filaments 4 constitute the resistance elements a, b, c, and d”) that are connected in a bridge circuit (“two vacuum gage cups 2, each containing two filaments 4 are employed to provide a bridge circuit”), wherein said apparatus further comprises a plug (22) and cables (18 and 20) that extend between said deformation sensors and said plug (via lead wires 12 into cables 18 and 20 per Figs 1, 2, 7, 8, and 9 and the structure described in Col 6, line 8 – Col 7, line 5), that is arranged at an end of said cable that faces away from said deformation sensors (cable 20 extends away from sensors 4 towards second plug 26 per Fig 9 and Col 6, line 75-Col 7 line 5).
Graffin and Russell both teach the use of strain gauges to measure a quantity of weight.  The advantages of Russell’s teachings include the provision of a reusable strain gauge that does not require cementing, welding, or clamping.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Russell’s teachings to Graffin’s disclosures by replacing the strain gauge of Graffin (which is not specifically described as being reusable) with the strain gauge, soldered resistance wire cabling and plugs as taught by Russell in order to gain the advantages of a reusable strain gauge.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Graffin in view of Yanagi (US 2004/0124018).
Regarding Claim 27, Graffin is silent on an apparatus wherein said deformation sensor is sealed to prevent contact between said deformation sensor and water.	  Yanagi, however, teaches an apparatus wherein said deformation sensor is sealed to prevent contact between said deformation sensor and water (para 77).
Graffin and Yanagi both teach the use of strain gauges to measure a quantity of weight.  The advantages of Yanahi’s teachings include a strain gauge hardly causing error in weight measurement even when the environmental temperature of the load sensor varies.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Yanagi’s teachings to Graffin’s disclosures by ensuring the strain gauge of Graffin (which is not specifically described as being waterproof) was covered with a waterproofing material as taught by Yanagi in order to gain the advantages of a stain gauge that retains accuracy when the environmental temperature of the load sensor varies.
	Claims 33, 34-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Graffin in view of Clüsserath (DE 102007014639 A1).
	Regarding Claim 33, Graffin as modified above teaches a method comprising
-  suspending a container (50) from a gripper (jaws 21) of a container carrier (Fig 1),
 -  transporting said container (50) along a transport direction (the invention is placed on rotary platform 40 per Col 2, lines 31-33, said container is therefore moved in a rotary direction), while transporting said container,
-   filling said container (via spout 60),
-   using a deformation-sensor system (strain gauge identified at Col 2, lines 47-49), measuring deformation of said container carrier as a result of an increase in said container's weight as filing product enters said container during filling thereof (the strain gauge identified at Col 2, lines 47-49 "deforms the bar 5 per Col 4, lines 4-8), wherein said deformation-sensor system comprises a deformation sensor (strain gauge identified at Col 2, lines 47-49) that is arranged on a surface (bar 5) of said container carrier (the strain gauge identified at Col 2, lines 47-49 "deforms the bar 5 per Col 4, lines 4-8).
	Further regarding Claim 33,   Graffin is silent on a method that includes determining that a predetermined weight has been reached, and halting filling of said container.  
	Clüsserath, however, teaches  
-  determining that a predetermined weight has been reached (para 22, wherein strain gauge 25 monitors the amount of filling material fed to bottle 2), and
-  halting filling of said container (para 22, wherein "filling is then terminated under the control of the measurement signal of the weighing unit 25 when the mass weight of the bottle 2 corresponds to a predetermined target value").
	Both Graffin and Clüsserath teach the filling of containers with the aid of a strain gauge, although Graffin does not explicitly address the controlling (i.e., “stopping”) the filling of a container using the measurements taken from said strain gauge .  The advantages of Clüsserath’s teachings include controlling the filling quantity of a container (or stopping said filling) using at least one weighing cell (strain gauge), thus preventing overfilling.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Clüsserath’s s teachings to Graffin’s disclosures by ensuring that the measurements produced by the strain gauge of Graffin was used to control (stop) the filling of the container of Graffin via monitoring weight change and terminating the flow once a predetermined weight is reached (as taught by Clüsserath)  in order to gain the advantages of preventing overfilling.
	Regarding Claim 34, Graffin as modified above teaches a method further comprising converting said deformation into a weight, wherein converting said deformation into a weight comprises using a look-up table to determine a weight that corresponds to a particular deformation (Clüsserath, paras 20 and 30, wherein strain gauge 25 is used to fill bottles 2 in a "weight-controlled manner"  per para 30, said determination is accomplished by supplying a measurement signal dependent on the weight of bottle 2 arranged on the container carrier 4 per para 20).
	Regarding Claim 35, Graffin as modified above teaches a method further comprising converting said deformation into a weight, wherein converting said deformation into a weight comprises using a look-up table to determine a weight that corresponds to a particular deformation (Clüsserath, paras 20 and 30, wherein strain gauge 25 is used to fill bottles 2 in a "weight-controlled manner"  per para 30, said determination is accomplished by supplying a measurement signal dependent on the weight of bottle 2 arranged on the container carrier 4 per para 20).
	Regarding Claim 37, Graffin as modified above teaches a method further comprising measuring a kinematic property (the term “kinematic property” is interpreted by Examiner as a property of the motion of a body, without considered of the forces involved, per Britannica.com.  The movement of “bending” is such a property, and Clüsserath discloses strain gauge 25 as measuring “bending” and generating correlating electrical signals at para 20) of said container and using said kinematic property (“bending”) and measurements (per para 20) from said deformation-sensor system (Clüsserath, strain gauge 25) to determine when to halt filling of said container (Clüsserath, para 22, wherein "filling is then terminated under the control of the measurement signal of the weighing unit 25 when the mass weight of the bottle 2 corresponds to a predetermined target value").
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Graffin in view of Clüsserath, and in further view of Bradley.
	Regarding Claim 36, Graffin as modified above is silent on a method wherein said deformation-sensor system comprises plural deformation sensors, each of which is arranged on a corresponding surface of said container carrier and wherein measuring said deformation comprises evaluating said deformation based on measurements from all of said deformation sensors.	
	Bradley, however, teaches a method wherein said deformation-sensor system comprises plural deformation sensors (four deformation sensors are identified at Fig 7 and Col 4, lines 20-23), each of which is arranged on a corresponding surface of said container carrier (Col 2, wherein a first and second pair of strain gauges are “affixed to the load member a prescribed distance from the first pair”) and wherein measuring said deformation (upper and lower strain gauges are capable of measuring compression and tension per Col 2, lines 7-9) comprises evaluating said deformation based on measurements from all of said deformation sensors (Claim 12,"electrical measuring and indicating apparatus connected with the said strain gages...for detecting the load variations in known electrical parameters, and for indicating said variations in a measurement of weight", and Col 7, lines 57-65, wherein applicability to admixing predetermined quantities of liquids and the expenditure or disposition of materials in a container are also disclosed).
	Both Graffin and Bradley teach the determining of weight via the use of strain gauges (“deformation sensors”) attached to a container carrier (a cantilevered, resilient or elastic deformable element).  The advantages of the teachings of Bradley include a low-cost weight measuring device capable of measuring a wide range of weights.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Bradley’s teachings to Graffin’s modified disclosures by duplicating the strain gauge (“deformation sensor”) of Graffin to a plurality of four such gauges, and placing them on the corresponding surfaces of the container carrier of Graffin in a manner as taught by Bradley was made out of steel in order to gain the advantages of a low-cost weight measuring device capable of measuring a wide range of weights.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753